Citation Nr: 1419230	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-19 80	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1984 to October 1984 and from May 1989 to January 1993, with additional service in the Army National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a   December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In November 2013, the issue on appeal was remanded for further development.  

In April 2012, the Veteran testified before the undersigned, and a transcript of that hearing has been associated with the record.  


FINDINGS OF FACT

A back disability had onset during active service and is causally related to service.


CONCLUSION OF LAW

A back disability was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she has a back disability as a result of active service.  Specifically, she has reported injuring her back during Active Duty for Training (ACDUTRA) while setting up tents and tripping on uneven ground, resulting in the Veteran twisting her back several times.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Active military service includes (1) active duty (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a) (2013).  Service connection is available for injuries and diseases incurred during active duty or ACDUTRA, but (except for the exceptions listed) only for injuries, and not diseases, sustained on INACDUTRA. Brooks v. Brown, 5 Vet. App. 484 (1994). 

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c) (2011).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011).  Annual training is an example of active duty for training, while weekend drills are inactive duty training. 

The Veteran filed her original claim of entitlement to service connection for a back disability in August 2000.  The Line of Duty Investigation, completed by the Wisconsin Department of Military Affairs' Office of the Adjutant General in February 2000 is of record.  The Line of Duty Investigation found that the Veteran injured her back in the line of duty, while on annual ACDUTRA.  The Veteran's Army National Guard Annual Statement, prepared in January 2000 is of record.  However, the Veteran's claim of entitlement to service connection for a back disability has been repeatedly denied on the basis that she did not experience any back injury during ACDUTRA. 

The Veteran's service medical records show that she was diagnosed with acute musculoskeletal strain superimposed on chronic low back pain in June 1997.  Private medical records show that the Veteran treated her back injury regularly when as she has stated, she was able to have health insurance.  In July 2000, the Veteran was diagnosed with lower back pain with bilateral lower extremity radiculopathy secondary to degenerative disc disease.   

An August 2002 VA examination report shows that the Veteran was diagnosed with degenerative disc disease in the lower spine.  The examiner concluded that the Veteran's lumbar spine disability was not related to the episode of muscular strain in service, as the strain in service was a limited episode that completely resolved with little residuals and no evidence of treatment within one year of discharge from service.

In November 2013, the Board found the August 2002 examination to be inadequate, as the examiner did not consider the Veteran's statements of continuity of symptomatology of low back pain since service. 

A February 2014 VA examination report shows that the Veteran was diagnosed with segmental instability of the thoracolumbar spine.  The examiner opined that the Veteran's disability was more likely than not the result of her injury in service, as that pain never fully resolved. 

The Board notes that the Veteran has shown that she was on ACDUTRA when she experienced a back injury.  In addition to her testimony, the February 2000 Line of Duty Investigation and the January 2000 Army National Guard Annual Statement establish that fact.  Therefore, the Veteran is eligible for entitlement to service connection for a disability which she sustained while on active duty.  

The Veteran has consistently reported that she first experienced a back disability while in active service, on ACDUTRA, in June 1997 and that she has continued to experience symptoms of a back disability since separation from service.  The Board notes that the Veteran is competent to report when she first experienced symptoms of a back disability, and that they have continued since service because that is information that comes to her through her senses.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that assertion.

The Board may assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  There are two medical opinions in this case.  A VA examiner provided an opinion in August 2002 stating that the Veteran's back disability was less likely than not due to an in-service injury or, if pre-existing, was not aggravated in-service.  The Board finds that the August 2002 VA examiner's opinion regarding the etiology of the Veteran's back disability has low probative value, as the examiner did not adequately account for the Veteran's reported lay accounts of the onset of her symptoms.  Additionally, the examiner did not account for the Veteran's detailed description of when she first began to experience back problems.  Because the examiner did not consider the Veteran's statements regarding continuity of symptomatology, the Board finds that the examiner's opinion is less persuasive.

A February 2014 VA examiner diagnosed segmental instability of the thoracolumbar spine and opined that the Veteran's disability was more likely than not the result of her injury in service.  That persuasive and competent opinion that establishes that the Veteran's back disability is etiologically related to, or the result of, an injury experienced during active service.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for a back disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a back disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a low back disability is warranted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


